           Case 2:18-cv-05061-CDJ Document 18 Filed 12/19/18 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LUX GLOBAL LABEL COMPANY, LLC,                      :       CIVIL ACTION
         Plaintiff,                                 :
                                                    :
      v.                                            :       No.: 18-cv-5061
                                                    :
JAMES H. SHACKLETT, IV., et al.                     :
           Defendants.                              :

                                            ORDER

      AND NOW, this         18th     day of December, 2018, after a telephone conference with

Counsel, it is hereby ORDERED as follows:

      1.       Defendants CCL Industries, Inc., CCL Industries (USA) Corp., CCL Industries

               Corporation, CCL Label Inc., CCL Label Corp., CCL Tube (Wilkes-Barre), Inc.,

               XYZ CCL Companies 1-100, and James H. Shacklett, IV., (“Defendants”) shall

               file their Response to Plaintiff Lux Global Label Company LLC’s (“Plaintiff”)

               Motion for Expedited Discovery (ECF No. 2) on or before JANUARY 14, 2019.

      2.       Defendants shall file their Response to Plaintiff’s Motion for Preliminary

               Injunction (ECF No. 3), on or before JANUARY 29, 2019.

      3.       Defendants shall file their Answer to Plaintiff’s Complaint (ECF No. 1), on or

               before JANUARY 29, 2019.

      4.       An evidentiary hearing on Plaintiff’s Motion for Preliminary Injunction shall be

               held on FEBRUARY 27, 2019 (and FEBRUARY 28, 2019, if necessary), at 9:30

               a.m., in Courtroom 3-E. The parties shall ensure that all witnesses are available

               as needed on those dates, so that the hearing can be completed.
     Case 2:18-cv-05061-CDJ Document 18 Filed 12/19/18 Page 2 of 2



5.       On or before FEBRUARY 20, 2019, the parties shall submit pre-hearing

         memoranda settings forth the witnesses and exhibits each party expects to

         introduce at the hearing on Plaintiff’s Motion for Preliminary Injunction.

6.       On or before FEBRUARY 25, 2019, the parties shall supply the Court with TWO

         COPIES of each hearing exhibit in a ring binder, tabbed by exhibit number.

7.       The parties shall notify the Court if they wish to appear before another Magistrate

         Judge for a settlement conference.



                                       BY THE COURT:


                                        /s/ Lynne A. Sitarski                 .
                                       LYNNE A. SITARSKI
                                       United States Magistrate Judge




                                          2
